Citation Nr: 0016048	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  96-22 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating for individual unemployability 
due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1970 and from June 1975 to April 1977.  He was awarded the 
Silver Star medal.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1995, from 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This claim first came before the Board in October 1997.  It 
was remanded for reconsideration following the award of 
service connection for additional disabilities.  All 
requested development was accomplished.  A decision by the 
Board was issued in December 1998, denying the veteran's 
claim for entitlement to TDIU.  The veteran appealed this 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In an order dated in September 1999 the Court 
remanded the claim to the Board in response to a motion by 
the Secretary.  The Court found that although the Board 
reviewed the evidence of record, it did not provide an 
adequate discussion with regard to its conclusory statements.


REMAND

The Board notes that the veteran's claim for TDIU is well 
grounded.  Generally, claims for increased evaluations are 
considered to be well grounded.  A claim that a condition has 
become more severe is well grounded where the condition was 
previously service connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Likewise, claims for TDIU, which are of necessity based on 
previously service connected and rated disabilities, are 
inherently well grounded.

The veteran contends that he is unemployable as a result of 
his service-connected disabilities, and that he is therefore 
entitled to a total rating for individual unemployability due 
to service-connected disabilities (TDIU).  The Board observes 
that the veteran is service-connected for pulmonary fibrosis, 
evaluated as 30 percent disabling; residuals of embryonal 
carcinoma of the left testis, 10 percent disabling; cranial 
nerve palsy, noncompensable; multiple fragment and gunshot 
wounds of the abdomen, noncompensable; high frequency hearing 
loss, noncompensable; tinnitus, 10 percent; shell fragment 
wound of the left arm with partial paralysis, 20 percent; 
chronic lumbosacral strain, noncompensable and shell fragment 
wound left thigh, noncompensable.  

A total disability rating may be awarded if the Schedule for 
Rating Disabilities provides an evaluation of less than 100 
percent, when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16 and Part 4 (1999).  The 
assignment of a total rating must be based on a determination 
"that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age."  38 
C.F.R. § 3.341 (a) (1999).  If there are two or more service- 
connected disabilities, there must be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined disability rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (1999).  Otherwise, 
where a veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities, he or she shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  A finding of total 
disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

The veteran contends that his service connected disabilities 
render him unable to work.  The Board notes that VA records 
of treatment for alcohol dependence, dated in August 1990, 
show the veteran reporting that he had applied for Social 
Security Disability Insurance.  At that time he reported that 
he had been driving a cab for three years and had done 
roofing, and other "cash money" jobs.  At his personal 
hearing, conducted in February 1997, however, he reported 
that he had not worked since 1982 when he was discharged from 
the military.  He stated that subsequent to discharge he 
considered training in respiratory treatment, but gave it up.  
He also reported that he was on Social Security Disability, 
and that this was granted due to the cancer he had in 
service, and had been initiated in 1982.  There is, 
therefore, some inconsistency in his statements.

The Board notes that the claims folder does not contain 
records related to the grant of Social Security Disability.  
Such records should be obtained.  It is also not clear from 
the record whether the veteran actually pursued training in 
respiratory treatment following service, or if such training 
was done under a vocational rehabilitation program through 
VA.  The Board concludes that it should be determined if the 
veteran has undergone VA vocational rehabilitation in the 
past, and if so, his vocational rehabilitation folder should 
be associated with the claims folder.

The Board notes that the most recent VA examination report 
regarding the veteran's service connected disabilities shows 
an opinion to the effect that the veteran's pulmonary 
fibrosis and shell fragment wound of the left arm with 
partial paralysis disabilities do not render him 
unemployable.  The Board finds that further evaluation of the 
factors effecting the veteran's employability is required.  
This further evaluation should include a contemporaneous VA 
social and industrial survey.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all supporting 
medical evidence cited in the decision 
from the Social Security Administration 
regarding the veteran's claim for 
disability benefits, including all listed 
VA treatment records.  Any obtained data 
should be associated with the claims 
file.

2.  The RO should determine if the 
veteran has undergone VA vocational 
rehabilitation, and if so, should obtain 
the VA vocational rehabilitation folder 
pertaining to the veteran, to include 
copies of all decisions, reports and 
records considered in making 
determinations as to the veteran's 
eligibility for vocational 
rehabilitation.

3.  A VA Social and Industrial Survey of 
the veteran should be completed.  The 
veteran's claims folder should be made 
available to the person conducting the 
survey.  The report of the Social 
Industrial Survey should address the 
relevance of the veteran's statements 
regarding employment as a cab driver and 
roofer prior to 1990.  The report of the 
VA Social and Industrial Survey should be 
associated with the veteran's claims 
folder.

Upon completion of the above described items the RO should 
review the veteran's claim for TDIU.  If the determination 
remains adverse the RO should provide the veteran and his 
representative with a supplemental statement of the case and 
adequate time to respond.  The claim should then be returned 
to the Board for further appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




